Along with their Motion, defendants submitted a copy of a 5 November 1996 letter sent to the Commission following the denial of defendants' Petition for Discretionary Review. In this letter, defendants presented their interpretation of when payments of compensation would become due, and requested clarification from the Commission should its interpretation differ. Defendants now contend that the Full Commission did not respond to that request, that payments were made according to defendants' calculations, and that the Full Commission's 28 April 1997 Order for the payment of a penalty pursuant to G.S § 97-18 was in error.
Subsequent to the receipt of defendants' 5 November 1996 letter, the Full Commission filed an Order on 21 November 1996, a portion of which dealt with plaintiff's initial Motion for Penalties. In denying plaintiff's initial Motion for Penalties, the Full Commission clearly indicated that the North Carolina Supreme Court's Denial of defendants' Petition would be considered final as of 22 October 1996. Pursuant to G.S. §97-18(e), payments were due on 7 November 1996, and late when made on 17 December 1996 pursuant to G.S. § 97-18(g).
Additionally, the Full Commission notes that this case wasremanded for the award of attorney's fees by a Court of Appeals decision which affirmed the Commission's 26 January 1995 Opinion and Award. Defendants may or may not recall that plaintiff was awarded continuing temporary total disability compensation in the Commission's 26 January 1995 Opinion and Award.
After careful consideration, the Full Commission determines that defendants have failed to show good ground in support of their Motion for Reconsideration and, therefore, said Motion is DENIED. Defendants are hereby ORDERED to comply with the Commission's 28 April 1997 Order forthwith.
Defendant shall pay the costs related to this Order.
                                  S/ __________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _________________ DIANNE C. SELLERS COMMISSIONER
S/ _________________ LAURA K. MAVRETIC COMMISSIONER